                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PATRICIA SANTORO,                         )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION NO. 18-387-CG-B
                                          )
ROBERT A. AGERTON, et al.,                )
                                          )
       Defendants.                        )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that Plaintiff’s claims against Defendant Agerton be

dismissed with prejudice prior to service of process, pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and (iii), because they are frivolous and seek relief against a

defendant who is immune, and that Plaintiff’s amended complaint be served on the

remaining Defendants.

      DONE and ORDERED this 21st day of February, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
